Citation Nr: 0635431	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  03-35 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for residuals of carcinoma of the lip.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim for service connection 
for post-traumatic stress disorder (PTSD).  

3.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to November 
1970 with service in the Republic of Vietnam from April 1969 
to November 1970.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision rendered by the 
New York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for carcinoma of the lips was denied 
by the RO in unappealed decisions of February 1990 and May 
1998.

2.  Evidence received since the May 1998 rating decision 
includes evidence which is cumulative or redundant of the 
evidence previously of record and is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for carcinoma of the lips.  

3.  Service connection for PTSD was denied by the RO in 
unappealed decisions of February 1990 and June 1990.  

4.  Evidence received since the June 1990 decision includes 
evidence which is not cumulative or redundant of the evidence 
previously of record and is so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for PTSD.  


CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for carcinoma of the upper lip has not 
been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

2.  New and material evidence to reopen the veteran's claim 
for service connection for PTSD has been received.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Notice required by the VCAA and the implementing regulation 
was provided in letters dated in July 2003, after the initial 
adjudication of the claims.  Although the originating agency 
has not specifically requested the veteran to submit all 
pertinent evidence in his possession, it has informed him of 
the evidence that would be pertinent and requested him to 
submit such evidence.  Therefore, the Board believes that the 
veteran was on notice of the fact that he should submit any 
pertinent evidence in his possession.  The veteran was 
provided ample time to submit or identify pertinent evidence 
after notice was provided.  

Although the veteran has not been provided notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities for which service 
connection is sought, the Board finds that there is no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for residuals of lip cancer.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide notice with respect to 
those elements of the claim is no more than harmless error.  
With respect to the claim for service connection PTSD, the 
AOJ will have the opportunity to address any deficiencies in 
VCAA notice while the case is on Remand.  

The record reflects that service medical records pertinent 
post-service medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim to reopen the previously disallowed 
claim for service connection for residuals of lip cancer.  
The Board is also unaware of any such outstanding evidence.  
Accordingly, the Board is also satisfied that VA has complied 
with the duty to assist requirements of the VCAA and the 
pertinent implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim to reopen the previously disallowed claim for service 
connection for residuals of lip cancer.  There is no 
indication in the record or reason to believe that the 
ultimate decision of the originating agency on either claim 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim 
for service connection for residuals of lip cancer.


Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2001).  

The amended definition of new and material evidence, codified 
at 38 C.F.R. § 3.156(a) (2005), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the appellant's claim to 
reopen, which was received before that date.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  However, this 
presumption of credibility is not unlimited.  The U. S. Court 
of Appeals for Veterans Claims (Court) has subsequently held 
that the Justus credibility rule is not "boundless or 
blind;" if the newly submitted evidence is "inherently 
false or untrue," the Justus credibility rule does not 
apply.  Duran v. Brown, 7 Vet. App. 216 (1994).  In 
Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303 (2006).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Under the provisions of 38 C.F.R. § 3.309(e) (2006), if a 
veteran was exposed to an herbicide agent, including Agent 
Orange, during active military, naval, or air service and has 
a disease listed in 38 C.F.R. § 3.309(e), such disease shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met even though there is no record of such 
disease during service, provided that the rebuttable 
presumption provisions of § 3.307(d) are also satisfied.  
These diseases include chloracne or other acneform disease 
consistent with chloracne, type II diabetes, Hodgkin's 
disease, multiple myeloma, Non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcoma.  Chloracne, porphyria cutanea tarda, and subacute 
peripheral neuropathy must be manifest within one year after 
the last exposure to an herbicide.  38 C.F.R. § 3.307(a)(6).  
The Board notes that 38 U.S.C. § 1116(a)(2)(F), as added by § 
201(c) of the Veterans Education and Benefits Expansion Act 
of 2001, Pub. L. No. 107-113, 115 Stat. 976 (2001), 
eliminates the requirement that respiratory cancers manifest 
within 30 years following service in the Republic of Vietnam.  
For the purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to an 
herbicide agent and resolves within two years of the date of 
onset.  38 C.F.R. § 3.309(e).

Further, according to 38 C.F.R. § 3.307(a)(6)(iii), a veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the Vietnam Era shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to an herbicide agent 
shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 (the "Vietnam Era").

Even if a veteran is found not to be entitled to a regulatory 
presumption of service connection, the claim must still be 
reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).  

The veteran as a lay person has not been shown to be capable 
of making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  The Board notes that while the veteran 
is competent to report symptoms, he does not have medical 
expertise.  Therefore, he cannot provide a competent opinion 
regarding diagnosis and causation.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  


Lip Cancer

The veteran asserts that his current disability resulting 
from cancer of the upper lip is related to in-service 
herbicide exposure.  His claim for service connection for 
basal cell carcinoma of the upper lip was denied by previous 
unappealed rating actions dated in February 1990 and May 
1998.  

The evidence at the time of the May 1998 rating decision 
included service medical records, VA medical records dated 
from October to December 1988 showing treatment for basal 
cell lip cancer, and the report of a July 1989 VA 
examination.  Service connection was denied as there was 
neither evidence of in-service treatment for a lip condition 
during service, nor a current disability that would warrant 
service connection on a presumptive basis.  

The evidence received since the May 1998 rating decision 
includes a copy of a statement from apparently from the 
Internet in which an unidentified individual opined that it 
is at least as likely as not that there is a relationship 
between Agent Orange.  The veteran also submitted an article 
from VFW Magazine noting that Agent Orange had been linked to 
melanoma.  During his hearing before the Board in August 
2006, the veteran asserted that he first noticed that his 
growth or lesion shortly following service.  The lesion 
started worsening in 1976, and he began wearing a mustache to 
cover it.  Eventually, his lip split up to his nose in 1988 
necessitating surgery.  He reported experiencing a recurrence 
of the cancer in 1995.  He had been told that his cancer was 
melanoma rather than basal cell.  He had been receiving 
treatment through VA at Wilkes-Barre Pennsylvania.  He was 
told by his physician that Agent Orange caused his cancer.

The Board concludes that the evidence added to the record is 
not new and material.  At the time of the prior decision, 
there was competent evidence of a post-service diagnosis of 
basal cell carcinoma.  The veteran assertion, even if sworn, 
that he has melanoma instead of basal cell carcinoma is not 
competent.  It necessarily follows that such assertion cannot 
serve as a predicate to reopen a claim under 38 U.S.C.A. 
§ 5108.  Moray v. Brown, 5 Vet. App. 211, 214 (1993).  
Similarly, evidence relating to melanoma and Agent Orange is 
not material as the veteran has not presented competent 
evidence that he has melanoma.

To the extent that the veteran attempted to relate what a 
physician told him, such is simply too attenuated and 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  The lack of 
competent evidence was identified during the hearing 
(Transcript at 22-23) and the veteran was afforded an 
opportunity to cure that defect.  Such actions comply with 
the VCAA and 38 C.F.R. § 3.103.  

In conclusion as new and material evidence has not been 
submitted, the veteran's application to reopen the previously 
disallowed claim of entitlement to service connection for 
residuals of lip cancer is denied.
 

PTSD 

The veteran asserts that he currently has PTSD related to his 
service as a helicopter crewman in Vietnam.  Service 
connection for PTSD was previously denied by unappealed 
rating actions dated in February 1990 and June 1990.  

The evidence at the time of the May 1990 rating decision 
included service medical records, a DD Form 214 noting the 
veteran's military occupational specialty as a fireman, the 
report of a July 1989 VA examination, and a copy of a 
December 1988 citation issued to the veteran in connection 
with his award of the Air Medal.  While the RO noted that a 
diagnosis of PTSD was rendered during the recent VA 
examination, service connection was denied as there was no 
evidence of an in-service stressor to warrant a diagnosis of 
PTSD.  

Evidence received since the 1990 decision includes a December 
1998 letter from the veteran wherein he describes 
participation in combat as a helicopter crew member and a 
January 1999 VA examination noting a diagnosis of PTSD 
related to the veteran's alleged in-service stressor of 
shooting unarmed women and children during his service in 
Vietnam.  Furthermore, in June 2000, the U.S. Armed Services 
Center for Research of Unit Records (USASCRUR) forwarded an 
Annual History of the 235th Aerial Weapons Company covering 
the period for 1969.  The unit was the only aviation company 
in the Mekong Delta with responsibility for general support 
for the IV Corp Tactical Zone.  The company was engaged in 
various combat activities.  

The Board notes that the information received from USASCRUR 
since the previous denial of the claim is new, in that the 
information was not previously associated with the claims 
folder at the time of the prior denial of the veteran's 
claim.  This information is neither cumulative nor redundant 
of the evidence previously of record.  Similarly, the 
information is so significant that it must be considered to 
fairly decide the merits of the veteran's claim.  These 
records support the veteran's assertions that he was involved 
in combat during his service in Vietnam.  Furthermore these 
records bear directly on the reason for the prior denial of 
his claim.  That is, these records support his alleged in-
service stressors.  Therefore, this information is new and 
material and reopening of the claim is in order.  

Having reopened the veteran's claim, the Board has determined 
that further development of the claim for service connection 
is warranted.  Thus, the issue of entitlement to service 
connection for PTSD is addressed in the Remand below. 


ORDER

The application to reopen a claim for service connection for 
residuals of carcinoma of the upper lip is denied.

The veteran's claim for service connection for PTSD is 
reopened.


REMAND

At his hearing before the undersigned in August 2006, the 
veteran indicated that he had been receiving recent treatment 
for PTSD through VA in Wilkes-Barre Pennsylvania.  Records of 
this treatment do not appear to be associated with the claims 
folder.  On the contrary, the most recent medical records 
from the Wilkes-Barre VA Medical Center (VAMC) are dated in 
September 2003.  The procurement of such pertinent medical 
reports is required.  Where VA has constructive and actual 
knowledge of the availability of pertinent reports in the 
possession of the VA, an attempt to obtain those reports must 
be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(holding that documents which were not actually before the 
adjudicators but had been generated by VA employees or 
submitted to VA by claimant were, "in contemplation of law, 
before the Secretary and the Board and should be included in 
the record").  As records in the possession of the VA are 
deemed to be constructively of record, they must be obtained.  
Id.

In addition to the foregoing, the Board is of the opinion 
that VA examination would be probative in ascertaining 
whether PTSD is related to his active military service.  The 
Board notes that there is conflicting evidence as to whether 
the veteran currently has the disability.  The report of VA 
examinations in July 1989 and January 1999 show that PTSD was 
diagnosed; however, the recent VA outpatient treatment 
records show that the veteran was diagnosed affective 
psychosis, in remission, in February 2003.  At that time, the 
veteran was noted to allude to a PTSD like pattern; however, 
a diagnosis of PTSD had not been established.  Similarly, in 
September 2003 he was diagnosed with a mood disorder with 
PTSD features.  On remand, the veteran should be afforded a 
psychiatric examination to ascertain whether the veteran 
currently has PTSD that conforms to DSM-IV criteria.  

Based on the foregoing, this case is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, D.C., for 
the following action:  

1.  The originating agency should attempt 
to obtain any pertinent evidence 
identified but not provided by the 
veteran.  In any event, the originating 
agency should obtain copies of all 
outstanding VA psychiatric treatment 
records pertinent to either of the 
veteran's claims from the Wilkes-Barre 
VAMC.  

3.  If the RO is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, the RO should 
so inform the veteran and her 
representative and request them to 
provide the outstanding evidence.

4.  The veteran should be also scheduled 
for a VA examination to determine whether 
he has PTSD.  The examiner should 
determine the nature and extent of any 
currently demonstrated acquired 
psychiatric disorders.  A diagnosis of 
PTSD under DSM IV criteria should be made 
or ruled out.  If PTSD is diagnosed, the 
examiner should identify the specific 
stressor or stressors that support that 
diagnosis.  If PTSD is not diagnosed, the 
examiner should explain why the diagnosis 
was not made.  

The rationale for any opinion offered 
must also be provided.
 
If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


